DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 21, 31, and 33 are amended; the rejection of the claims traversed; claims 1 – 20, and 22 are cancelled; and claims 34 – 35 are newly added. Claims 21 and 23 – 35 are currently pending an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claim(s) 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  10, 635, 255 B2) in view of Cruz-Hernandez (Publication number: US 2014/0282051 A1), hereafter Cruz-Hernandez.

Claim 31 of Application
Claim 1 of Patent
A computer-implemented method comprising:
 A computer-implemented method comprising:
receiving, by a computing device, first signals from one or more first sensors located along a first edge of a housing of the computing device;
receiving first input signals from a first strain sensor that is covered by a housing of the electronic device at a first edge of the housing of the electronic device;
receiving, by the computing device, second signals from one or more sensors located along a second edge of the housing that opposes the first edge of the housing, the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device;
receiving second input signals from a second strain sensor that is covered by the housing of the electronic device that opposes the first edge of the electronic device;

determining that the single force-dependent gesture input represents a simultaneous squeeze input at opposing sides of the electronic device, based on the electronic device:
performing, by the computing device, actions responsive to determining that user input has simulatenesouly contacted the first edge of the housing and the second edge of the housing, including:
Executing, by the electronic device, responsive to the electronic device receiving the signal force-dependent gesture input and determining that the single force-dependent gesture input represents the simultaneous squeeze input at opposing sides of the electronic device actions comprising:
(i) activating a device assistant application of the electronic device responsive to determining that user input has simulatenesouly contacted the first edge of the housing and the second edge of the housing;
(i) activating a device assistant  application of the electronic device, and 
(ii) outputting a prompt to cause a user to reply with voice input;
(ii) playing a recorded audio prompt that is responsive to the device assistant application being activated, wherein the 

(iii) receiving a voice input that is responsive to the recorded audio prompt and that includes a command to be executed using the device assistant application; and 
(iv) after activating the device assistant application of the electronic device, executing, using the device assistant application, an action that corresponds to an instruction in the command that is received responsive to the activating the device assistant application.
executing, using the device assistant application, an action corresponding to an instruction in the command that is received in response to the recorded audio prompt.


 	As can be seen by the comparison table above, besides the wording, all of the limitations of claim 31 of the application are found in patented claim 1 except: the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device, as claimed.
	However, Cruz-Hernandez discloses method and devices for displaying graphical user interfaces based on user contact. More specifically, Cruz-Hernandez discloses the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device (Cruz-Hernandez Figure 2 – display 12 separates first and second edges of housing), as claimed.
	It would have been obvious to modify patented claim 1 such that the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device, as claimed. Those skilled in the art would appreciate the ability to provide an appropriate graphical user interface based on how the user is holding the device, thereby allowing the user to more naturally interact with the electronic device.



Claim(s) 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.  10, 635, 255 B2) in view of Cruz-Hernandez (Publication number: US 2014/0282051 A1), hereafter Cruz-Hernandez.

Claim 33 of application
Claim 9 of Patent
An electronic system comprising:
An electronic system comprising:
one or more processing devices;
one or more processing devices;
one or more machine-readable storage devices for storing instructions that are executable by the one or more 


receiving, first input signal from a first strain sensor that is covered by a housing of the electronic device;
Receiving, by the computing device, second signals from one or more second sensors located along a second edge of the housing that opposes the first edge of the housing, the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device;
Receiving second input signals from a second strain sensor that is covered by the housing of the electronic device at a second edge of the electronic device that opposes the first edge of the electronic device; 
Analyzing, by the computing device, the first signals and the second signals to determine that user input has simulatenesouly contacted the first edge of the housing and the second edge of the housing; and 
Receiving, by the electronic device, a single force-dependent gesture input that interacts with a peripheral edge of the electronic device; determining that the single force dependent gesture input represents a simultaneous squeeze input at opposing sides of the electronic device, based on the electronic device:

Executing, by the electronic device, responsive to the electronic device receiving the single force-dependent gesture input and determining that the single force-dependent gesture input represents a simultaneous squeeze input at opposing sides of the electronic device actions comprising:
(i) activating a device assistant application of the electronic device responsive to determining that user input has simultaneously contacted the first edge of the housing and the second edge of the housing;
(i) activating a device assistant application of the electronic device, and 
(ii) outputting a prompt to cause a user to reply with voice input;
(ii) playing a recorded audio prompt that is responsive to the device assistant application being activated, wherein the audio prompt is played to cause a user to reply with voice input;
(iii) after activating the device assistant application of the electronic device, receiving a voice input that is responsive to the activating the device assistant 



Executing, using the device assistant application, an action corresponding to an instruction in the command that is received in response to the recorded audio prompt.


 	As can be seen by the comparison table above, besides the wording, all of the limitations of claim 33 of the application are found in patented claim 9 except: the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device, as claimed.
	However, Cruz-Hernandez discloses method and devices for displaying graphical user interfaces based on user contact. More specifically, Cruz-Hernandez discloses the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device (Cruz-Hernandez Figure 2 – display 12 separates first and second edges of housing), as claimed.
	It would have been obvious to modify patented claim 9 such that the first edge of the housing and the second edge of the housing being separated from one another by a face of the housing that includes a display device, as claimed. Those skilled in the art would appreciate the ability to provide an appropriate graphical user interface based on how the user is holding the device, thereby allowing the user to more naturally interact with the electronic device.

Allowable Subject Matter
Claims 21, 23 - 28, 30, and 32 - 34, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21 (and similarly claim 33), the prior art does not disclose, alone or in combination, all the limitations of claim 21 further included the amended subject matter.
Claims 23 – 28, 30, 32, and 34 depend on claim 21 and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623